Citation Nr: 0631939	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of eyesight in the left eye for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to May 1947.  He died in April 2000.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.


FINDING OF FACT

The veteran's loss of eyesight in his left eye was not caused 
by VA treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
loss of eyesight in the left eye have not been met for the 
purposes of accrued benefits.  38 U.S.C.A. §§ 1151, 5121 
(West 2002); 38 C.F.R. §§ 3.361, 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for loss of eyesight in his left eye 
which was denied.  The veteran died in April 2000, before the 
appeal period had expired, and the appellant pursued this 
claim for accrued benefits based on the veteran's loss of 
left eye vision.   

Benefits to which a veteran was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (including evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death), and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement, may be awarded to the surviving spouse.  
38 C.F.R. § 3.1000.  The application for accrued benefits 
must be filed within 1 year after the date of death; and a 
claim for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include a claim for any accrued 
benefits. 

As the appellant filed a claim for accrued benefits within a 
year of the veteran's death, she is eligible for accrued 
benefits if compensation were to be granted under 38 U.S.C.A. 
§ 1151 for the veteran's loss of the use of his left eye. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or





2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The veteran initially presented at the VA hospital 
complaining of chest pains on August 16, 1999; where it was 
noted that he was also having problems with his vision fading 
in and out.  The veteran was scheduled for examinations of 
his heart and vision, and he underwent an EKG.  The veteran 
apparently fell asleep during the EKG.  When he awoke, he 
complained of significant pain behind his left eye, and he 
indicated that he was unable to see his out of his left eye.  
The veteran saw a VA optometrist, but the optometrist failed 
to discover any specific optical problem, noting only the 
lack of vision in the veteran's left eye.  The optometrist 
did note that the veteran's mental condition was constantly 
changing and that he was giving inconsistent responses.  The 
veteran was released from the VA hospital, and a week later, 
on August 23, 1999, he sought care from a private 
optometrist, who informed the veteran that he had had a 
stroke and that the stroke had been responsible for the loss 
of vision in his left eye.  The private optometrist referred 
the veteran back to VA for additional testing of the eye, but 
he failed to give any opinion as to the cause of the stroke.  
On September 1, 1999, the VA chief of ophthalmology indicated 
that the veteran's chance of visual recovery was very slight.

Since the veteran's sight in his left eye was worse after his 
VA treatment than it was immediately before (as he no longer 
had vision in the left eye), and given that the loss of 
vision was determined to be uncorrectable, it is apparent 
that the veteran had an additional disability following his 
VA treatment.

The next question is whether the VA treatment caused the 
additional disability.  To establish causation, the evidence 
must show that the hospital care or medical or surgical 
treatment resulted in the veteran's additional disability.  
Merely showing that a veteran received care or treatment and 
that the veteran has an additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  The Court of 
Appeals for Veteran's Claims has made clear that 38 U.S.C.A. 
§ 1151 does not address disabilities that are merely 
coincidental with the receipt of VA treatment.  Loving v. 
Nicholson, 19 Vet. App. 96, 101 (2005).

In September 1999, the VA chief of ophthalmology diagnosed 
the veteran with retina artery occlusive disease with 
generalized severe narrowing of all retinal arteries.  He 
indicated that the veteran's central retinal artery may have 
been occluded for over 2 hours at some time with the 
resultant generalized loss of vision.  The doctor opined that 
since the veteran woke up with a loss of vision, he could 
have simply fallen asleep on his eye and the pressure on his 
eye combined with the generalized poor vascular perfusion 
could have combined to have resulted in the veteran's loss of 
vision in his left eye.

In November 2000, a VA doctor reviewed the veteran's medical 
file and opined that the ischemic retinal episode of the 
veteran's left eye, which caused the loss of vision, could 
have happened at any time, but it unfortunately occurred 
while the veteran was asleep, and he was therefore unable to 
notice the changes until he woke up with the loss of vision.

As the veteran's ischemic retinal episode could have occurred 
at any time, and was not triggered by any VA treatment, the 
evidence demonstrates that the veteran's additional 
disability with the loss of eyesight in his left eye was not 
caused by VA care.  While the appellant believes that VA 
treatment caused the veteran's additional eye disability, she 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

In the absence of causation, a basis upon which to establish 
entitlement under 38 U.S.C.A. § 1151 has not been presented.  
Accordingly, the appellant's claim for accrued benefits is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2005.  By this, and by the 
statement of the case, the appellant was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  A VA 
doctor also reviewed the veteran's claims file and provided 
an opinion which has been associated with the claims file.  
Additionally, the appellant was scheduled to testify at a 
hearing before the Board, but she failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of eyesight in 
the left eye for the purpose of accrued benefits is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


